Case 2:17-cv-05537-DRH-SIL Document 72 Filed 08/03/20 Page 1 of 1 PageID #: 362




UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 8/3/2020
        U.S. MAGISTRATE JUDGE                                        TIME: 10:30 am

CASE: CV 17-5537(DRH) Spencer v. County of Nassau et al

TYPE OF CONFERENCE: STATUS                           FTR:

APPEARANCES:
     For Plaintiff:    Corey Morris

       For Defendant: Ralph Reissman

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐      The court has adopted and So Ordered the joint proposed scheduling order [        ]
       submitted by the parties.

☐      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
       The action will be tried in accordance with the discretion and the trial calendar of the
       District Judge.

☒      Other: Status conference held. Next status phone conference: October 5, 2020 at
       1130am. Defense counsel will produce all remaining outstanding discovery prior the
       next conference and explain whether the remaining defense witness is available for
       deposition, and if not, why not, and when he will be available.

COURT APPEARANCES:
The following conference(s) will be held via the Court’s AT&T Conference line:

            10/5/2020 at 11:30 am           : Status conference


The parties should dial 1-877-336-1829 and enter access code 3002871# at the prompt



                                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
